NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JEFFERY RAHAUISER,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-1165
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 26, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Edward Nicholas,
Judge.

Jeffery Rahauiser, pro se.


PER CURIAM.

             Affirmed. See Rusaw v. State, 451 So. 2d 469 (Fla. 1984); Buford v.

State, 403 So. 2d 943 (Fla. 1981); Wilkinson v. State, 889 So. 2d 110 (Fla. 2d DCA

2004).



SILBERMAN, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.